EXHIBIT 10.1

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

SECOND AMENDMENT TO DRUG DISCOVERY AND DEVELOPMENT AGREEMENT

 

 

THIS SECOND AMENDMENT TO DRUG DISCOVERY AND DEVELOPMENT AGREEMENT (“Amendment”),
effective as of January 8, 2012 (the “Amendment Date”), is entered into by and
between Celgene Corporation, a Delaware corporation, having a principal place of
business 86 Morris Avenue, Summit, NJ 07901 (“Celgene”), and
Array BioPharma Inc., a Delaware corporation, having a principal place of
business at 3200 Walnut Street, Boulder, Colorado 80301 (“Array”).  Celgene and
Array are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”  Capitalized terms used but not defined herein
have the meaning assigned to them in the Agreement (as defined below).

 

WHEREAS, Celgene and Array entered into that certain Drug Discovery and
Development Agreement, effective as of September 21, 2007, as amended on
June 17, 2009 (collectively, the “Agreement”);

 

WHEREAS, pursuant to Section 3.5 of the Agreement, the Joint Research Committee
[ * ];

 

WHEREAS, based on the results of the further studies on such Tyk-2 Compound, the
Parties agreed that such [ * ] would not be [ * ], thereby ending Array’s
obligation to conduct the Discovery Program with respect to the Target [ * ];

 

WHEREAS, the Parties desire to continue the Discovery Program with respect to
the Target [ * ]; and

 

WHEREAS, the Parties desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                    This Amendment hereby amends and revises
the Agreement to incorporate the terms and conditions set forth in this
Amendment.  The relationship of the Parties shall continue to be governed by the
terms of the Agreement, as amended.

 

2.                                    Array shall use Diligent Efforts to
continue to conduct the Discovery Program for the Target [ * ] which includes
(i) identifying and discovering Compounds that directly modulate [ * ]; and
(ii) characterizing, optimizing and supporting the pre-clinical development of
such Compounds.  In partial consideration of this Amendment, Celgene will pay to
Array One Million Dollars (U.S. $1,000,000) within fifteen (15) days following
the Amendment Date for financial support of the [ * ] Discovery Program for a
period of [ * ] (“Initial Time Period”).  Celgene shall have the right, but not
the obligation, to continue financial support of the Discovery Program for up to
an additional

 

1 of 3

--------------------------------------------------------------------------------


 

[ * ]; in such event, Celgene shall pay to Array the sum of [ * ] for each [ * ]
that the Discovery Program is extended, such payment to be made prior to the
first (1st) day of each additional month (“Extended Time Period”).

 

3.                                    Upon the request of either Party, and as
mutually agreed, or if not so requested and agreed, the later of conclusion of
the Initial Time Period or Extended Time Period, the JRC shall, in accordance
with Section 3.5.1 of the Agreement, determine whether one or more Compounds
that [ * ], are available for [ * ]; provided, however, that, if at least one
(1) but [ * ], Celgene shall not have the right to substitute a new Target as
set forth in the last two sentences of Section 3.5.1.  At such time, if at least
one (1) Compound that [ * ] is available for [ * ], the Parties shall negotiate
in good faith, for up to ninety (90) days, the payment terms for Celgene to fund
up to [ * ] for the conduct of [ * ].  If (i) no [ * ] is available for [ * ],
(ii) Celgene elects not to fund [ * ], or (iii) the Parties are unable, within
such 90-day period, to agree on the payment terms for Celgene’s [ * ] funding,
then Array shall have no further obligation to continue to conduct the Discovery
Program for the Target [ * ].

 

4.            Selection of Development Compounds and Development Back-Up
Compounds, if any, shall be in accordance with the terms of the Agreement,
including Sections 3.5.2 and 3.5.3.

 

5.            For purposes of clarity, the Option Term for the Target [ * ]
shall continue in accordance with Section 4.1 of the Agreement (i.e., commencing
on the Effective Date).

 

[Remainder of page intentionally left blank; signature page follows]

 

2 of 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Celgene and Array have caused this First Amendment to Drug
Discovery and Development Agreement to be executed by their respective duly
authorized representatives as of the date and year first written above.

 

 

 

CELGENE CORPORATION

ARRAY BIOPHARMA INC.

 

 

By:

/s/ Robert J. Hugin

 

By:

/s/ John R. Moore

 

 

 

 

 

 

 

Name:

Robert J. Hugin

 

Name:

John R. Moore

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

General Counsel

 

 

3 of 3

--------------------------------------------------------------------------------